Citation Nr: 0813735	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-39 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the reduction in rating from 100 percent for the 
veteran's kerataconus was proper.

2.  Entitlement to a rating in excess of 30 percent for 
kerataconus prior to April 1, 2004.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2005, a statement 
of the case was issued in December 2005, and a substantive 
appeal was received in January 2006.   

The Board notes that the veteran indicated in his substantive 
appeal (VA Form 9) that he wanted to testify before the 
Board.  However, in March 2008, he withdrew that hearing 
request.  

In June 1996, the RO granted service connection for the 
veteran's kerataconus and assigned a 10 percent rating 
effective March 4, 1995.  The veteran appealed the decision 
on the basis that he deserved a higher rating.  The claim was 
remanded in August 1998 for a new VA examination.  The Board 
denied the claim for an increased rating in September 2000.  
That decision was appealed and eventually vacated so that the 
veteran could be afforded another VA examination.  

The Board remanded the case to the RO in October 2003.  A 
February 2004 rating decision increased the veteran's rating 
to 30 percent effective March 4, 1995, and a supplemental 
statement of the case was issued in February 2004.  An April 
2004 RO rating decision increased the veteran's rating to 100 
percent effective April 1, 2004.  

In a July 2004 rating decision, the RO proposed to reduce the 
rating for kerataconus from 100 percent to 30 percent.  In a 
June 2005 rating decision, the RO implemented that reduction, 
effective September 1, 2005, and the appellant appealed.

The issue of entitlement to a rating in excess of 30 percent 
for kerataconus prior to April 1, 2004 is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.


FINDINGS OF FACT

1.  A June 1996 rating decision granted service connection 
for kerataconus and assigned a 10 percent rating effective 
March 4, 1995 (the date of receipt of the claim).  

2.  A February 2004 rating decision increased the disability 
rating for the veteran's service-connected kerataconus to 30 
percent disabling, effective March 4, 1995.  

3.  An April 2004 rating decision increased the disability 
rating for the veteran's service-connected kerataconus to 100 
percent disabling, effective April 1, 2004.      

4.  After the veteran had been issued a July 2004 notice of 
proposed rating reduction, a June 2005 rating decision 
reduced the evaluation for the veteran's service-connected 
kerataconus to 30 percent disabling, effective September 1, 
2005, and the appellant appealed.

5.  The 100 percent rating for the service-connected 
kerataconus had been in effect less than 5 years.

6.  The June 2005 rating decision reducing the rating to 30 
percent was properly based on a finding that the veteran's 
service-connected kerataconus was not manifested by (1) 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 5/200; or (2) blindness or anatomical 
loss of both eyes; the veteran has refused to cooperate with 
tests identified by medical personnel as necessary to 
ascertain corrected visual acuity. 




CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
kerataconus have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.159, 3.655, 4.1, 4.2, 4.7, Diagnostic Codes 6035, 
6061-6079 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO sent the veteran a letter in July 2004 explaining the 
proposed reduction in VA benefits for his service-connected 
keratoconus.  The letter, along with an enclosed June 2004 
rating decision, explained that the RO proposed to reduce the 
veteran's disability rating from 100 percent disabling to 30 
percent disabling based on the medical evidence of record in 
the claims file.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a March 2006 correspondence that fully 
complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations dated April 1996, July 2003, April 
2004, and October 2005, obtained medical opinions as to the 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Reduced/restored ratings

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed the appellant of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 100 percent rating was in effect 
less than 5 years, and thus various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code 6035 pertains to keratoconus, and provides 
that this disability is to be evaluated on impairment of 
corrected visual acuity using contact lenses.  It is also 
provided that when contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  The severity of impaired 
corrected visual acuity is determined by comparing visual 
test results on the Snellen index with the criteria set forth 
in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079.  
Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Ratings are determined by the intersection of the horizontal 
row appropriate for one eye and the vertical column 
appropriate to the other eye from Table V.  38 C.F.R. §§ 
4.83a, 4.84a, Table V.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic 
Codes, 6066, 6070, 6073, 6076.

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6076, 6078.

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic 
Codes, 6065, 6069, 6073, 6076.

A 70 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/200; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/200; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/200; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/200; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/200.  38 
C.F.R. § 4.84a, Diagnostic Codes, 6064, 6068, 6072, 6075. 

An 80 percent evaluation will be assigned where: (1) 
corrected visual acuity of one eye is to 15/200 and the other 
eye is to 15/200; (2) corrected visual acuity of one eye is 
to 10/200 and the other eye is to 15/200; (3) corrected 
visual acuity of one eye is to 5/200 and the other eye is to 
15/200; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 15/200.  38 C.F.R. § 
4.84a, Diagnostic Codes, 6064, 6068, 6072, 6075. 

A 90 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 10/200 and the other eye is to 
10/200; (2) corrected visual acuity of one eye is to 5/200 
and the other eye is to 10/200; or (3) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes, 6064, 
6068, 6072, 6075. 

A 100 percent evaluation will be assigned where: (1) there is 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 5/200; or (2) blindness or anatomical 
loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes, 
6061-6063.   
  
Service medical records reveal in May 1960, the veteran's 
visual acuity, corrected, was 20/25 in the right eye and 
20/40 in the left eye.  In May 1961, visual acuity, 
corrected, was 20/20 in the right eye and 20/30 in the left 
eye.  In January 1962, visual acuity, corrected, was 20/20 in 
the right eye and 20/30 in the left eye.

In March 1963, the veteran's visual acuity, corrected, was 
20/25 in the right eye and 20/25 in the left eye.  At 
separation, visual acuity, corrected, was 20/20 in the right 
eye and 20/30 in the left eye

A November 1982 private medical record shows the veteran's 
visual acuity to be 20/200 for the right and left eyes, 
uncorrected.  The examiner noted the veteran would not let 
him put a contact lens over the refraction.  He entered a 
diagnosis of keratoconus, left greater than right.

The Board notes that the veteran has alleged that he is 
legally blind since the mid 1990s, despite substantial 
evidence to the contrary.  He underwent a VA examination in 
April 1996.  The VA examiner noted that the veteran drove 
himself to the appointment.  His uncorrected vision at the 
time was 20/700 in the right eye and 20/700 in the left eye.  
The examiner stated that contact lenses would be beneficial 
to the veteran, but he refuses to use them.  Moreover, he 
would not let the examiner put drops in his eyes (so dilation 
and tonometry could not be done).  The examiner stated the 
veteran did not have diplopia or visual field deficit.  

A May 1997 VA outpatient report reflects that the veteran 
reported being legally blind; but that he still held a valid 
driver's license and continued to drive.  Another VA examiner 
drafted a May 1997 correspondence in which he stated that he 
had seen the veteran several times at the Spokane VA Medical 
Center over the past two years in relation to his eyes.  The 
veteran drives to appointments and reads medical reports 
without apparent difficulty.  He has refused to fully 
participate in several tests to confirm the diagnosis of his 
claimed disease.  Specifically, the optometrist stated the 
veteran refused to let him perform keratometry, 
biomicroscopy, refraction, tonometry, as well as dilated 
fundus examination.  He noted the veteran allowed him to 
perform visual acuity testing and a history, but nothing 
more.
The examiner concluded that the veteran is not legally blind; 
and noted that Dr. D.L. concurs in his findings.  He stated 
that "We both believe that [the veteran] is malingering all 
of his ocular conditions.  As a result, [Dr. D.L.] and myself 
have requested that the veteran have a corneal topography 
done to confirm or disprove his claim of kerataconus.  [The 
veteran] has responded by refusing to do confirmation 
testing."  

A June 1997 letter from the Chief of Medical Administration 
Service stated that it had come to the staff's attention that 
the veteran was malingering and feigning blindness or 
impaired vision.  He stated that a VA optometrist and a 
private ophthalmologist believed this was the case.  The 
employee stated when the veteran was made aware of the 
examiner's concerns, he threatened and harassed them.  The 
employee stated he wanted the veteran to undergo a full 
ophthalmologist examination, to include corneal topography.

A June 1997 letter to the veteran indicates that if he did 
not sign an agreement regarding his behavior towards the 
employees at the Spokane VA Medical Center, the VA had no 
choice but to inform him he would be barred from the facility 
for all but life-threatening emergencies.  The record 
reflects the veteran refused to sign the agreement.

A July 1997 statement from E.W. (Disabled American Veterans 
(DAV) Department Senior Office) shows the veteran had come 
into the DAV office and when he was told to sign in, he 
advised the service officer that he could not see.  E.W. 
stated that an employee there informed her that she had seen 
the veteran drive into the parking lot and subsequently saw 
him go to a phone and make a call.

E.W. stated when she confronted the veteran about his 
allegations of being blind and that he had been seen driving 
into the parking lot, he assured her that he had not driven.  
However, she noted when he left the office, she saw him go 
into the parking lot and drive away.

The veteran was to undergo another VA examination, pursuant 
to an August 1998 remand.  

In a December 1998 memo, the Decision Review Officer stated 
that the veteran had been called to discuss the conditions of 
the Board's remand.  He stated the veteran wished to place 
conditions on the examination.  Some of the conditions were 
that he did not want to be seen by a specific VA examiner, he 
did not want just any examiner to have access to his claims 
file, he was unwilling to submit to all tests by an examiner, 
to include refusal to use of any contact lenses, among other 
procedures, etc.

A December 1998 report of contact shows the VA employee 
stated the veteran called to object to an examiner reviewing 
his claims file, as there were records in there that would 
not be relevant to his claim.  When the employee offered to 
have him called back on this issue, the veteran refused to 
give his phone number.  The employee then offered to have 
someone stand by the phone to receive a call from him, and 
the veteran refused this suggestion as well.

A February 1999 memo shows a Decision Review Officer stated 
he had spoken to the veteran.  The veteran renewed his 
contentions that any examination would be conducted by his 
own examiner and that no one would be permitted to see his 
unabridged claims file.  He was informed that the RO had to 
comply with the Board's remand, which required the examiner 
to review the entire claims file, but that he could submit a 
letter to the Board on this issue if he wished.

Reports of contact dated April 2000 indicate the veteran was 
to be examined at the VA Medical Center in Seattle.  He was 
informed that VA would reimburse him for ground 
transportation that he had to take to get there.  The veteran 
stated he could not afford to pay for a bus ticket up front 
and wanted to know if VA could get him there another way.  VA 
got approval to pay for flights to and from Seattle.  The 
veteran then asked VA to pay for his transportation to the 
airport.  VA subsequently agreed to pay for that 
transportation.  The veteran later called and canceled the 
appointment.

An April 2000 report of contact indicates the veteran later 
stated he could be examined at the VA Medical Center in 
Spokane because a new part-time ophthalmologist was working 
there.

A May 2000 report of contact shows that VA found out that the 
doctor at the Spokane VA Medical Center may not be available 
to do a compensation and pension examination.  A May 2000 e-
mail from a VA employee indicates that no doctor could 
perform the examination at the Spokane VA Medical Center.

In a May 2000 supplemental statement of the case, the RO 
listed out the measures it had taken to have the veteran 
examined and the difficulties it faced due to the veteran's 
lack of cooperation.  The RO then informed the veteran that 
if he indicated a willingness to appear for an examination, 
including testing which the examiner might deem appropriate, 
it would consider assisting him with his request.  No 
response was received; and the Board issued a September 2000 
decision denying his claim for a rating in excess of 10 
percent.  

In January 2001 the veteran indicated that he would be 
willing to report for an examination; but that he will not 
let the examiner put contact lenses into his eyes.  He stated 
that "I have a MAJOR PSYCHOLOGICAL problem with having 
contacts put in my eyes and it would be a hazard to my mental 
health to have them put in." [Emphasis in original].  

In May 2001, the Court of Veterans Appeals vacated the 
September 2000 Board decision.  

The Board notes the RO prepared a Case Authorization/Report 
of Investigation for Compensation Benefits Fraud in May 2002.  
The examiners noted that they conducted a criminal history 
check on the veteran, stating that the "information is 
relevant for consideration as the criminal history of an 
individual, especially felony convictions, tends to 
negatively reflect on an individual's credibility and 
increases the likelihood of a fraudulent claim submission."  
According to the National Crime Information Center (NCIC) and 
FBI, the veteran had an extensive criminal history.  The 
investigation also revealed that the veteran received traffic 
citations for driving without a safety belt (March 1998), 
driving too fast (November 1998); and driving without a 
license (October 1999).  

The investigation also included statements by the officer 
that arrested the veteran in July 2001.  The officer stated 
that in arresting and processing the veteran, he [the 
veteran] appeared to be a sighted person without exception.  
Specifically, the officer recalled that the veteran walked a 
few feet ahead of him and negotiated his way through jail 
doors without difficulty.  The investigation also included 
interviews with the veteran's neighbors, who stated that he 
was not blind.  They also stated that he does yard work, put 
up a fence by himself, and does construction around his 
house.

The veteran submitted a July 2002 statement in support of the 
claim (VA Form 21-4138) in which he acknowledged that he has 
reported having been legally blind.  He stated that he should 
have stated that "my doctor's [sic] have advised me that I 
am legally blind" and that he took his "doctor's [sic] word 
that the severity of [his] eye sight met the legal Washington 
state requirements for legal blindness."  

A report of contact dated June 2003 stated that the veteran 
would only agree to attend a VA examination if it were 
scheduled for 8:00 on a Tuesday, Wednesday, or Thursday; and 
that he wanted to cancel his examination that was scheduled 
for July 1st.  The examination was re-scheduled for July 15th 
at 8:00 a.m.

The July 2003 VA examination was provided by Dr. C.W.S. of 
Empire Eye Physicians.  The veteran claimed to be very 
photosensitive, which limited the examination significantly.  
He also reported that he cannot wear contact lenses because 
his eyes are too sensitive and he is not able to put them in 
his eyes.  A corneal topography showed that the right eye had 
signs consistent with kerataconus.  The veteran had high 
astigmatism in the left eye that is consistent with form 
fruste kerataconus.  He refused dilating drops but did allow 
the examiner to put in Alkaine in his left eye only and do a 
pachmetry that read .519 mm; which is normal.  The veteran's 
vision was count fingers to 20/400 in both eyes; and he could 
not see any better with attempted refraction.  He refused any 
attempts to insert trial contacts to test his vision further.  
Super pin-hole testing, a visual potential test, revealed 
20/30 vision in the right eye, and 20/70 vision in the left 
eye.  The anterior segment exam was normal with no iron lines 
in the cornea; but the view was very limited due to the 
veteran's inability to cooperate with the exam from light 
sensitivity.  The anterior chamber was clear with no signs of 
iritis.  An undilated retina examination revealed normal 
optic nerves, normal macula, and normal peripheral retina 
(insofar as the examiner was able to see).  He diagnosed the 
veteran with kerataconus in the right eye; and forme fruste 
kerataconus in the left eye.  

The examiner added that the veteran's astigmatism is not 
severe enough for a corneal transplant at this time; but that 
it is too severe for glasses.  He stated that gas permeable 
contacts could theoretically potentially correct his vision 
to 20/30 right eye and 20/70 left eye.  His uncorrected 
vision was 20/400 in both eyes.  He reiterated that if the 
veteran would overcome his functional disability of not being 
able to wear contact lenses; then he could possibly have 
improved vision.  However, that cannot be confirmed without 
trying the contacts on him.  The veteran apparently told the 
examiner's staff that the examiner was "too rough" and that 
he was going to complain to the Medical Board.  The examiner 
felt it inappropriate for him to continue any further medical 
care for the veteran.    

A July 2003 report of contact report with Dr. C.W.S. (the 
July 2003 examiner) reflects that the veteran had been 
calling and harassing his staff regularly for a month prior 
to the examination; and has continued to do in the ten days 
since the examination.  He stated that he regrets having seen 
the veteran; that the veteran is functionally impaired and 
needs mental health treatment; and stated that he afraid of 
what the veteran might do.  Reports of contact dated August 
2003 reflect that the veteran has called the office every day 
to find out about the VA examination report; and that he 
threatened to call the office every five minutes until the 
report was completed.  He called Dr. C.W.S. incompetent; and 
yelled and screamed at the receptionist.  

The Board (apparently unaware that the veteran had just 
undergone a VA examination in July 2003) remanded the 
veteran's claim in October 2003, for another VA examination.  

On the basis of the July 2003 examination, the RO increased 
the veteran's rating to 30 percent effective March 4, 1995 
(the date of receipt of the service connection claim).  

The veteran underwent a VA outpatient examination on April 1, 
2004.  He complained of significant reduction of vision in 
both eyes, interfering with his daily activities.  He 
reported that he was offered contact lenses to correct his 
vision; but that he has demonstrated intolerance to contact 
lenses.  He stated that a corneal transplant was also an 
option; but that he is not interested in that alternative.  
He does not wear glasses.  

Upon examination, the veteran had no difficulty moving, and 
finding his chair in the office.  He demonstrated excessive 
light sensitivity that interfered with the examination.  
Distant visual acuity without correction is count fingers at 
one foot in both eyes.  Pinhole vision improved to 20/400 in 
both eyes and the patient stated that E letter was seen 
clearer in the right eye.  Refraction was measured and equal 
to -4.25 + 3.75 x 91 right eye, and -5.50 + 3.50 x 49 left 
eye.  With this correction, the veteran was able to count 
fingers at three feet in both eyes.  With correction in 
place, he was able to see the 20/400 line during pinhole 
testing.  With correction and +2.50 adds, near vision was 
20/800 in both eyes.  

The examiner noted that during measurement of visual acuity, 
the veteran exhibited excessive light sensitivity and poor 
effort in reading the testing charts.  The veteran attributed 
his poor performance to excessive light sensation.  The 
examiner stated that considering the veteran's blepharospasm 
and excessive light sensitivity, it would be impossible to 
fit a contact lens to achieve best correctable vision in both 
eyes.  In addition, slit lamp examination was difficult to 
conduct secondary to the veteran's increased light 
sensitivity and strong blepharospasm in both eyes.  However, 
the conjunctiva was seen to be normal; corneas were clear; 
and anterior chamber was deep and quiet.  The iris was normal 
and lens with +1 nuclear sclerotic changes.  Veteran deferred 
intraocular pressure measurement in both eyes, stating that 
such measurements were done during his last visit with a 
private practitioner in July 2003, and that there was no 
concern for glaucoma.  He was aware that deferring might 
compromise the eye examination and require repeat testing.  
Pupillary examination was unremarkable and confrontation 
visual field testing was full in both eyes.  He deferred a 
dilated fundus examination in the left eye and agreed only to 
have dilating drops in the right eye.  Dilated fundus 
examination of the right eye showed normal appearing optic 
disk, macular and retinal periphery.  

The examiner found that the veteran had refractive error in 
both eyes consistent with kerataconus.  However, he stated 
that further testing may be necessary, including corneal 
topography to asses the extent of kerataconus.  The examiner 
was not certain of the etiology of he veteran's increased 
light sensitivity and blepharospasm.  There was unremarkable 
anterior segment examination in both eyes and normal fundus 
appearance in the right eye.   

The RO issued the April 2004 rating decision that increased 
the veteran's rating to 100 percent effective April 1, 2004 
(the date of the outpatient examination).  

In June 2004, Dr. T.J.R. (a VA examiner) stated that 
"Although I question his blindness to be a true anatomical 
vs. functional, the note from Seattle states legal blindness.  
This could be due to a refusal to have his kerataconus 
corrected with glasses or contact lenses.  The only way to 
verify his vision is with an EOG or ERG."  

A June 2004 outpatient treatment report states that "It was 
felt that the patient was not a good candidate for contact 
lenses due to blepharospasm, light sensitivity, and poor 
cooperation during the exam."  

In July 2004, Empire Eye Physicians informed the VA that the 
veteran had been making inappropriate and harassing phone 
calls to their offices.  Empire Eye Physicians also sent the 
veteran a letter of divorcement in which it informed him that 
they would no longer provide him with eye care; and that if 
he ever contacted them again, they would take legal action.   

Between June and September 2004, the VA provided the veteran 
with two pairs of sunglasses; neither of which the veteran 
liked, though both pairs met the requirements for 
photosensitivity secondary to kerataconus.   

In June 2005, Dr. T.J.R. provided a medical opinion based on 
a thorough review of the claims file.  When asked if the 
veteran's kerataconus was as severe as the veteran claims; he 
noted the July 2003 examination that showed that the 
veteran's cornea was clear and the thickness was within 
normal range without changes associated with kerataconus.  He 
further noted that every provider has documented that the 
veteran has exaggerated photophobia and blepharospasm.  When 
asked if the veteran could wear contact lenses, he noted that 
the veteran's blepharospasm and photophobia are likely 
functional in etiology; that his corneas appeared clear; and 
that veterans with this level of kerataconus can successfully 
wear contacts and obtain functional vision.  However, the 
veteran refuses to wear contact lenses or even glasses.  Dr. 
T.J.R. could find no documented damage to the veteran's 
corneas; or any examination where the veteran allowed the 
provider to try contact lenses.  Dr. T.J.R. was asked if the 
veteran's visual acuity can be tested either subjectively or 
objectively.  He noted that all subjective measurements of 
visual acuity have met with notable poor performance on the 
part of the veteran.  The veteran did complete a super 
pinhole test in July 2003 that revealed 20/30 in the right 
eye and 20/70 in the left eye.  Dr. T.J.R. noted that 
objective tests include a visually evoked potential (VEP) 
test or electroretinalgram (ERG).  These tests have been 
scheduled in the past but the veteran has failed to report 
for them.  Dr. T.J.R. was asked to estimate the veteran's 
current level of visual acuity and he stated that due to lack 
of testing and participation, he is not able to provide an 
estimate.  He noted that the veteran's uncorrected vision in 
July 2003 was found to be 20/400 in each eye.  However, he 
once again stated that in order to obtain he true level of 
disability, several tests still need to be completed (repeat 
corneal topography, contact lens over refraction, pachymetry 
of the cornea, tonometry, refraction, dilated examination, 
keratometry, and either an EOG or ERG).  The veteran 
continues to refuse all of these tests.  

The veteran underwent a VA examination in October 2005.  
There is no indication that the examiner reviewed the 
veteran's claims file.  The veteran reported that he suffered 
from distorted vision to the extent that he is legally blind.  
He stated that the condition does not cause incapacitation; 
and that he is not currently receiving any treatment for the 
condition.  Funduscopy examination findings were within 
normal limits.  The veteran refused to undergo interocular 
pressure test.  The examiner stated that contact lenses are 
not required; and that adequate correction is not possible.  
Visual acuity examination revealed uncorrected vision for 
each eye was hand motion six inches; corrected far vision is 
also hand motion six inches.  The best corrected vision was 
worse than 5/200.  The veteran could detect hand motion from 
.5 feet on the right eye and from .5 feet on the left eye.  
There were no signs of diplopia.  Visual field examination 
was abnormal.  The examiner was unable to perform Goldman 
Perimeter test due to IV/4e test object being undetectable; 
the veteran stated that he could not see the light.  The 
examiner stated that the veteran was not very cooperative and 
that visual field loss was not compatible with a diagnosis of 
kerataconus.    



Analysis

When the RO reduced the 100 percent rating for the veteran's 
keratoconus, that rating had been in effect from April 2004 
to September 2005.  It should be pointed out that the 
reduction, taken within less than five years from the award 
of the 100 percent rating, is not governed by the provisions 
of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 
38 C.F.R. § 3.344(c) (2007).

The Board notes that the April 2004 VA examiner did not have 
access to the veteran's claims file or VA chart.  If he had 
had access to the veteran's medical file, he would have seen 
that the veteran has a long history of exaggerated symptoms.  
Moreover, he would have seen numerous medical reports in 
which it is clear that the veteran's vision can be improved 
with the use of contact lenses; but that he refuses to wear 
them.  

Likewise, the October 2005 examiner who stated that adequate 
vision correction was not possible, did not give any 
indication that she had reviewed the veteran's claims file.  
Moreover, she stated that stated that the veteran was not 
very cooperative and that visual field loss was not 
compatible with a diagnosis of kerataconus.      

In any case, the Board's reading of the June 2005 opinion by 
Dr. T.J.R. is that he believed that the veteran could 
successfully wear contact lenses and obtain functional 
vision.  Dr. T.J.R. cited a number of medical tests which 
would be appropriate to measure the degree of corrected 
visual acuity.  He also noted the veteran's past refusals to 
undergo such tests.  It appears that another examination was 
scheduled for July 2005, but the veteran failed to report.  
The Board notes here that 38 C.F.R. § 3.655 includes 
provisions for discontinuing, or reducing, a rating based on 
failure to report for necessary examination.  The medical 
questions in this case are clearly complex and the Board 
finds the overall record as persuasively showing that the 
veteran's cooperation with certain tests identified by 
medical personnel is necessary.  It appears that the RO 
properly reduced the rating to 30 percent which is the 
minimum rating provided for under Diagnostic Code 6035 when 
contact lenses are medically required. 

The Board acknowledges the veteran's assertion that it would 
be psychologically harmful for him to undergo certain tests 
and/or wear contact lens.  However, after reviewing the 
overall record, the Board does not find the veteran to be 
credible in this regard.  There is no persuasive competent 
evidence to support the veteran's assertions.  To the 
contrary, the competent evidence is to the effect that there 
appears to be no medical reason which would preclude such 
additional testing and/or contact lenses.  

The Board again stresses that when an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.  The record reflects the RO made 
numerous attempts to schedule VA examinations.  However, the 
veteran has either failed to report for the examinations; 
failed to comply with the examination procedures; or failed 
to put forth maximum effort during the examination.  


ORDER

Restoration of a 100 percent rating for kerataconus is not 
warranted.  To this extent, the appeal is denied.  


REMAND

When the RO granted service connection in April 1996, the 
veteran filed a notice of disagreement in which he disagreed 
with the 10 percent rating assigned.  The claim was denied by 
the RO, and then by the Board in September 2000.  However, 
the September 2000 Board decision was vacated by the United 
States Court of Appeals for Veterans Claims.  The Board 
remanded the claim to the RO in October 2003.  The rating was 
subsequently increased to 30 percent, effective March 4, 
1995, but that action did not constitute a full grant.  

It therefore appears that the appeal as to the issue of 
entitlement to a rating in excess of 30 percent prior to 
April 1, 2004, remains in appellate status.  However, the 
most recent supplemental statement of the case addressing 
this issue is in February 2004.  Review of subsequent 
pertinent evidence and issuance of a supplemental statement 
of the case are necessary prior to appellate review of this 
issue.    

Accordingly, the case is REMANDED for the following actions:

The RO should review the expanded record 
and determine if a rating in excess of 30 
percent is warranted prior to April 1, 
2004.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


